DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following: on line 8, it appears the limitation of “[means of]” is not included, “means of” should be deleted.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic pad (claim 3), the second clamping wall, the third clamping wall and fourth claiming wall (claims 6-7 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (WO 2016/165355).
Regarding claim 1, as broadly claimed, Cao teaches a speaker module comprising a module housing (20a-20d, 30a-30b, 30d-30e, 40a-40d, figures 1, 2) and a speaker unit (50) disposed in the module housing, wherein the speaker unit (50) divides a cavity enclosed by the module housing into a front acoustic cavity and a rear acoustic cavity (figures 1, 2, 4-7, 9, 11), the module housing is further provided with an air-permeable insulation assembly (80a-80b, 82, 84, 86, 88 and/or 30d, figures 3, 4, 7, 9, 11) which divides the rear acoustic cavity into a first chamber and a second chamber, and the second chamber is filled with a sound-absorbing material (60), and wherein the air-permeable insulation assembly comprises a support frame .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (WO 2016/165355 A1) in view of Seo (US 2018/0132020).
.
Cao does not specifically disclose that the air-permeable insulation assembly (the net or mesh structure 80a-80b, 82, 84, 86, 88) comprises a support frame and a mesh cloth adhered and fixed to the support frame by a back adhesive as claimed in claim 1.  However, providing an air-permeable insulation assembly or a mesh structure in a speaker system comprising a support frame and a mesh cloth adhered and fixed to the support frame by a back adhesive is known in the art.
Seo teaches an electronic device or a speaker system comprising an air-permeable insulation assembly or a mesh structure comprising a support frame (the mounting body 1120, 1210, 1410 and/or 1610, 1620) and a mesh cloth (1010, 1012, 1040, 1042, 1121, 1330, 1332, paragraphs [0119], [0125], [0138], figures 11, 13A, 13B, 14A, 14B and 16) adhered and fixed to the support frame by a back adhesive (1334, figures 13A, 13B and paragraph [0138]).
Therefore, it would have been obvious to one skilled in the art to provide the air-permeable insulation assembly comprising a support frame and the mesh cloth adhered and fixed 
Regarding claim 2, Cao in view of Seo teaches that the module housing (20a-20d, 30a-30b, 30d-30e, 40a-40d) forming the rear acoustic cavity is formed with a clamping wall (see the clamping wall forming the slot 92 or the protrusion 90 on the middle housing 30a and the lower housing 40a in figure 2) extending from a bottom surface to a top surface of the module housing, and the air-permeable insulation assembly is inserted into the clamping wall (figure 2), and together with the clamping wall separates the rear acoustic cavity into a first cavity and a second cavity (figures 1, 2).
Regarding claim 3, as broadly claimed, Cao in view of Seo teaches the speaker module, wherein a first groove (the slot 92 on the middle housing 30a, figure 2 in Cao) for accommodating the air-permeable insulation assembly is formed on the clamping wall, an outer surface of the support frame (1610, 1620, 1621, 1623, figure 16 in Seo) close to the first groove is further provided with an elastic pad (1621, 1623, paragraph [0146] in Seo, and see figure 2 in Cao).  Further, it is obvious that the elastic pad in the speaker module of Cao in view of Seo would be compressed when the air-permeable insulation assembly is inserted into the clamping wall to seal the air-permeable insulation assembly and the clamping wall (also see figures 1, 2 in Cao).  
Regarding claim 4, as broadly claimed, Cao in view of Seo teaches the speaker module, wherein a first groove (the slot 92 on the middle housing 30a, figure 2 in Cao) for accommodating the air-permeable insulation assembly is formed on the clamping wall, and an outer surface of the support frame (1610, 1620, 1621, 1623, figure 16 in Seo) is further provided with an elastic pad (1621, 1623, paragraph [0146] in Seo).  Further, it is obvious that the elastic  (also see figures 1, 2 in Cao).
Regarding claim 5, Cao teaches the module housing that comprises an upper module housing (20a-20d), a middle module housing (30a-30b, 30d-30e), and a lower module housing (40a-40d), the speaker unit (50) and the upper module housing (20a-20d) enclose the front sound cavity, the speaker unit (50) and the upper module housing (20a-20d), the middle module housing (30a-30b, 30d-30e) and the lower module housing (40a-40d) enclose the rear acoustic cavity (see figures 1, 2, 4-7, 9, 11 and the text for the Embodiment three, figure 6 on page 11 in the translation of WO 2016/165355 A1).
Regarding claim 6, as broadly claimed, Cao teaches the middle module housing (30a-30b, 30d-30e), comprises a bottom wall and a side wall extending perpendicular to the bottom wall (figures 1, 2, 4-9, 11-12), an opening (the opening for inserting the isolating or insulation assembly 80a-80b) is formed on a side of the side wall close to the speaker unit (figures 1, 2, 4, 5), and the clamping wall comprises at least a first clamping wall and a second clamping wall respectively formed on the side wall on both sides of the opening (the clamping walls forming the slots 92 or the protrusions 90 on the two sides of the middle housing 30a in figure 2), and one end of the first clamping wall and the second clamping wall is connected to the bottom wall (figures 1, 2).
Regarding claim 7, as broadly claimed, Cao shows the clamping wall that further comprises a third clamping wall formed on the bottom wall of the middle housing and 
Regarding claim 8, as broadly claimed, Cao teaches the air-permeable insulation assembly that can be fixed to the lower module housing (see figures 1, 2, 4, 5 and note the text for the Embodiment 2, figures 4, 5 on pages 10-11 in the translation of WO 2016/165355 A1).  In the translation of Description WO 2016/165355 A1, Cao does not specifically disclose that the air-permeable insulation assembly and the lower module housing are sealed with glue.  However, the Examiner takes the Office Notice that providing a glue for fixing the parts in a loudspeaker system is well known in the art.
Therefore, it would have been obvious to one skilled in the art to provide any adhesive material for fixing the air-permeable insulation assembly and the lower module housing such as providing the air-permeable insulation assembly and the lower module housing that are sealed with glue for an alternate choice and better fixing and securing the insulation assembly to the housing of the speaker system.
Regarding claim 9, Cao shows the clamping wall that further comprises a fourth clamping wall formed on the lower module housing (40a) and corresponding to the air-permeable insulation assembly, and a second groove for inserting the air-permeable insulation assembly is formed on the fourth clamping wall (see the groove 92 and the clamping wall forming the slot 92 and/or the protrusion 90 on the lower housing 40a in figure 2).
Regarding claim 10, Cao in view of Seo teaches the air-permeable insulation assembly and the module housing that are integrally injection molded (see the text of Figures 7-8 on page 12 in the translation of WO 2016165355 A1), wherein the back adhesive is a double-sided adhesive (1334, figures 13A, 13B and paragraph [0138] in Seo).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furakawa (US 7,953,461) teaches a speaker including a protector which protects a speaker main body (51), a speaker opening (54) formed in one side surface of the speaker main body, a cushion member (52) arranged on the protector and a dustproof mesh (53) is attached to the speaker main body.
Meyer et al. (US 2010/0254558) teaches a loudspeaker (11) having a transducer 13), an enclosure (21) behind the transducer, and port opening (29) in the sidewalls of the enclosure to allow a back-wave produced by the transducer to exit the enclosure and combine with the front wave produced by the transducer.
Cao (US 2018/0132035 corresponding to WO 2016/165355) teaches a loudspeaker module comprising a housing that accommodates a loudspeaker unit, wherein the loudspeaker unit divides the overall module inner cavity into a front acoustic cavity and a rear acoustic cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
March 7, 2022